Citation Nr: 1603529	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder with depression.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.  A November 2015 letter informed the Veteran that the VLJ who conducted the March 2013 hearing had since retired from the Board and offered the Veteran the opportunity to testify at another hearing.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response has been received from the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

October 2008 VA, December 2010, and August 2012 VA examiners reported that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A July 2014 VA examiner reported that the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In an April 2015 addendum, the examiner opined that the Veteran was likely to be moderately impaired in a work environment that required the ability to work with computers and technology due to being anxious and easily frustrated.  The examiner opined that the Veteran was likely to have moderate difficulty in an environment that involved conflict with others due to anxiety around conflict and discomfort and avoidance of such situations.  The examiner opined that the Veteran was likely to be moderately impaired in a work environment that was fast paced, complex, and/or frequently changing due to anxiety and difficulty focusing his attention.

However, in a December 2015 letter, the Veteran stated that he did not agree with the findings of the previous July 2014 VA examiner.  He reported that he had circumstantial, circumlocutory, or stereotyped speech, had panic attacks more than once per week, had difficulty in understanding complex commands, had impaired short and long term memory, had impaired judgment, had disturbances in motivation and mood, and had difficulty in establishing and maintaining effective work and social relationships.  Finally, he reported that his most current treatment records from the Maui VA hospital would reflect that a 50 percent rating was warranted.

As such, a remand is needed to obtain outstanding VA treatment records and schedule the Veteran for a new VA examination.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain any outstanding psychiatric treatment records from the Maui VA medical facility from February 2015 to the present.

2.  Then, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his service connected anxiety disorder with depression.

3.  After the requested development is completed, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




